Citation Nr: 1639727	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-43 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's claims file rests with the RO in Winston-Salem, North Carolina.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay of an additional remand, but finds such action necessary in order to ensure compliance with its prior remand directives.

In its April 2013 Remand, the Board requested additional development of the Veteran's claim in an effort to corroborate his statements regarding additional radiation exposure not reflected on his DD Form 1141.  As noted in the April 2013 Remand, the Veteran identified two instances of additional radiation exposure which were not noted on his DD Form 1141.  The first incident the Veteran described was that he went to clean a ventilation shaft and, after opening the grill, a large amount of radioactive dust came out, covering him from head to toe.  He reported that this set off radiation alarms and that he was taken to decontamination where he was scrubbed down until the alarms no longer sounded.  He claims that he swallowed and breathed in a large amount of this radioactive dust.  The second incident that the Veteran reported was that his unit was tasked with cleaning the liquid contaminant tanks that collected the radioactive effluent off submarines.  He noted that these tanks were excessively radioactive and, because of this, they were only able to stay in the tanks for 45 seconds so they would not exceed the 125 milli-rem of radiation permitted.  He reported that he and his unit members would triple-suit up, go in the tank, wash it, get out, and then go through decontamination.  The Veteran also stated that he brought to his chain of command his concerns that his DD Form 1141 did not show his actual radiation exposure because his dosimeter log indicated that he received approximately 10 times exposure to radiation than what was shown on the DD Form 1141, and that approximately one week later, he was removed from the R-5 unit and from the ship, and was sent to a surface fleet to work in an area that did not involve radiation exposure.

The first incident was reported to have occurred either in 1973, the spring of 1972, or in November or December of 1972.  The second incident was noted to have occurred between July 5th and July 18th of 1973.

The April 2013 Remand requested specific development related to these reported incidents, including (1) contacting the National Personnel Records Center (NPRC) and obtaining a complete copy of the Veteran's service treatment records; (2) contacting the U.S. Army and Joint Services Records Research Center (JSRRC) or any appropriate agency to research records of the USS Proteus and the Veteran's unit for documentation relating to the reported incidents in November and December 1972 and July 1973; (3) asking the JSRRC to search for any information in the Veteran's unit's records relating to his transfer from the USS Proteus in September 1973; (4) contacting the Veteran to identify a two-month timeframe in which the first event occurred if the initial JSRRC request is unsuccessful in producing documentation; (5) if any of the events described by the Veteran were corroborated by the JSRRC, forwarding the Veteran's claims file to the Under Secretary for Health for preparation of a new dose estimate based upon the new information obtained, and then obtaining a new advisory opinion from the Director of Compensation and Pension; and (6) issuing a formal finding of unavailability and notifying the Veteran of such if the JSRRC is unable to find any documentation.

In compliance with the Board's remand directives, the RO obtained the Veteran's service personnel records and submitted a request to the JSRRC for supporting documentation.  However, the claims file does not contain the contents of the RO's request to the JSRRC, and the response provided by the JSRRC does not address all components of the Board's directives.  Specifically, the undated Defense Personnel Records Information Retrieval System (DPRIS) response indicates that the 1972-1973 command histories and November 1972 and August 1973 deck logs for the USS Proteus were reviewed, which did not mention personnel radiation contamination.  The deck logs indicated that the ship conducted radioactive drills.  A January 2015 response from the Naval Dosimetry Center provides a dose estimate of 00.350 REM total lifetime dosage for the period of February 1, 1972 to September 24, 1973.

While the DPRIS response indicates that deck logs from November 1972 and August 1973 were reviewed, the Board requested review of documentation from November 1972 AND December 1972, as well as July 1973 (rather than August 1973).  Additionally, the DPRIS response does not indicate that the JSRRC reviewed the Veteran's unit's records relating to his transfer from the USS Proteus in September 1973.  Further, there is no indication in the claims file that the RO then contacted the Veteran and requested a two-month timeframe in which the first event occurred, or that a formal finding of unavailability was issued indicating that the JSRRC was unable to find any documentation.  Accordingly, remand is required to ensure compliance with the April 2013 Remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), the Department of the Navy, and any other appropriate government depository, and request the Veteran's unit's records and the USS Proteus's deck logs during the time periods of November 1972, December 1972, July 1973, and September 1973.  Specifically request all documentation relating to any radiation exposure in the Veteran's unit, including but not limited to the described incidents of (1) exposure to radioactive dust when cleaning a ventilation shaft on the USS Proteus during November and December 1972; and (2) cleaning of the containment tanks on the USS Proteus during the period of July 5th to July 18th of 1973.  The RO must also request any information in the Veteran's unit's records relating to his transfer from the USS Proteus in September 1973.

If, after conducting an appropriate search, the RO is unable to find documentation relating to the first event during the time period of November and December 1972, the RO must contact the Veteran and ask him to identify a two-month timeframe in which this event occurred.  If the Veteran provides such information, the RO should make a follow-up request to the JSRRC, the Department of the Navy, and any other government repository indicated to search the Veteran's unit's records and the deck logs from the USS Proteus for records to corroborate the event.

If, after all procedurally appropriate actions to locate and secure the identified records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must issue a formal finding of unavailability to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  If the events described by the Veteran are corroborated, forward the Veteran's claims file to the Under Secretary for Health for preparation of a new dose estimate based upon the new information obtained regarding possible additional radiation exposure.  If a new dose estimate is provided, then a new advisory opinion from the Director of Compensation and Pension should be obtained as well.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




